DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of allergy, food allergy and a neuritin polypeptide that is not linked to an Ig constant region or a polymer in the reply filed 11/2/21 is acknowledged. 
 Claims 12-15, 55, 57 and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1, 9-11, 17 and 61 read on the elected species and are under consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

Claims 1, 9-11, 17 and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 1 is drawn to a method for inhibiting plasma cell differentiation in a subject having an IgE mediated disorder, wherein the IgE mediated disorder is not an autoreactive B cell disorder, the method comprising administering a neuritin polypeptide to the subject, wherein a B cell of the subject is contacted with the neuritin polypeptide, to thereby inhibit PC differentiation in the subject. 

The term “neuritin polypeptide” as used herein refers to a polypeptide having an amino acid sequence corresponding to a naturally-occurring neuritin polypeptide. This term encompasses, without limitation, polypeptides having an amino acid sequence that shares at least 80% (and at least 81% to at least 99% and all integer percentages in between) sequence identity or similarity with the sequence set forth in any one of SEQ ID NOs: 2, 3 or 4 and preferably having a biological activity such as but not limited to any one or more of: promoting neurite outgrowth, modulating neurite outgrowth during neuronal differentiation, protecting motor neuron axons, promoting dendritic growth, shaping dendritic arbors of target neurons, regulating synaptic plasticity, stabilizing active synapses, promoting synaptic maturation and neuronal migration, promoting the development and maturation of visual cortical neurons, regulating apoptosis of proliferative neurons, and regenerating peripheral nerve and spinal axons, antidepressant actions, inhibition of neuronal and behavioral deficits caused by chronic stress, angiogenesis, and especially any one or more of binding to B cells (e.g., GC B cells), suppression of IgE production, inhibition of PC differentiation, and inhibiting the development or reducing the number of autoreactive B cells. It further encompasses natural allelic variation of neuritin polypeptides that may exist and occur from one organism to another. Also, degree and location of glycosylation or other post-translation modifications may vary depending on the chosen host and the nature of the hosts cellular environment. The term “neuritin polypeptide” is also intended to encompass neuritin polypeptides in their precursor form, as well as those that have been processed to yield their respective bioactive forms. It further encompasses neuritin polypeptides that have either been chemically modified relative to a reference or naturally-occurring neuritin polypeptide and/or contain one or more amino acid sequence alterations relative to a reference or naturally-occurring neuritin polypeptide and/or contain truncated amino acid sequences relative to a reference or naturally-occurring full-length or precursor neuritin polypeptide or domains thereof, including the neuritin signal peptide, mature polypeptide and pro-peptide that is removed in the mature form. The term “neuritin polypeptide” also encompasses proteinaceous molecules with a slightly modified amino acid sequence, for instance, polypeptides having a modified N-terminal end including N-terminal amino acid deletions or additions, and/or polypeptides that have been chemically modified relative to a reference or naturally-occurring neuritin polypeptide. Neuritin polypeptides also encompass proteinaceous molecules exhibiting substantially the same or better bioactivity than a reference or naturally-occurring neuritin polypeptide, or, alternatively, exhibiting substantially modified or reduced bioactivity relative to a reference or naturally-occurring neuritin polypeptide. They also include, without limitation, polypeptides having an amino acid sequence that differs from the sequence of a reference or naturally-occurring neuritin polypeptide by insertion, deletion, or substitution of one or more amino acids and in illustrative examples, encompass proteinaceous molecules that exhibit at least about 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, 110%, 120%, and 130% of the specific activity of a reference or naturally-occurring neuritin polypeptide that has been produced in the same cell or cell type. In some embodiments, neuritin polypeptides exhibit different properties relative to a reference or naturally-occurring neuritin polypeptide, including altered (e.g., increased) stability and altered (e.g., enhanced) biological activity such as but not limited to any one or more of: promoting neurite outgrowth, modulating neurite outgrowth during neuronal differentiation, protecting motor neuron axons, promoting dendritic growth, shaping dendritic arbors of target neurons, regulating synaptic plasticity, stabilizing active synapses, promoting synaptic maturation and neuronal migration, promoting the development and maturation of visual cortical neurons, regulating apoptosis of proliferative neurons, and regenerating peripheral nerve and spinal axons, antidepressant actions, inhibition of neuronal and behavioral deficits caused by chronic stress, angiogenesis, and especially any one or more of binding to B cells (e.g., GC B cells), suppression of IgE production, inhibition of PC differentiation, and inhibiting the development or reducing the number of autoreactive B cells.

	The specification also states that neuritin polypeptides include proteins derived from the native protein by deletion (so-called truncation) or addition or one or more amino acids from the N- or C-terminal; deletion or addition of one or more amino acids at one or more sites in the native protein; or substitution of one or more amino acids at one or more sites in the native protein [0099].  The specification further states that neuritin polypeptides of the invention also encompasses neuritin polypeptides that comprise amino acids with modified side chain, incorporation of unnatural residues and/or their derivatives [0115]. 
	Therefore, the broadest reasonable interpretation of “neuritin polypeptide” includes polypeptide with at least 80% sequence identity to SEQ ID NO: 2, 3 or 4 and also includes “without limitation, polypeptides having an amino acid sequence that differs from the sequence of a reference of naturally occurring neuritin polypeptide by insertion, deletion or substitution of one or more amino acids”. Therefore, the broadest reasonable interpretation of the neuritin polypeptide includes neuritin polypeptides that comprise any number of substitutions, deletions or insertions. Therefore, fragments and peptides that differ significantly from the neuritin amino acid meet the limitation of “neuritin polypeptide”. 
 

Assessment of whether species are support in the original specification 
One embodiment of the invention of the claims was reduced to practice at the time of filing. Applicants disclosed administration of soluble full length neuritin in vitro to cell cultures and in vivo to TFR deficient mice.  
In addition, the complete structure of the following species was disclosed: SEQ ID 2, 4 and 6. SEQ ID NO: 1, 3 and 5 are the polynucleotide sequences.
There was no disclosure of other neuritin polypeptides other than the sequences of SEQ ID NO: 2, 4 and 6. There was no disclosure of variants of neuritin polypeptides comprising substitutions, insertions or deletions. As indicated above, the broadest reasonable interpretation of “neuritin polypeptide” includes fragments and variants that are not limited by any percent identity to SEQ ID NO: 2, 4 or 6. 
In summary, for these reasons, the skilled artisan would reasonably conclude that the inventor(s), at the time the application was filed, had possession of SEQ ID NO: 2, 4 and 6 at the time the invention was filed. 

Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
	In the instant case, the disclosure of SEQ ID NOs: 2, 4 and 6 are not representative of the genus. The disclosure of the sequences are not representative of the entire genus encompassed by “neuritin polypeptides” because the instant specification defines “neuritin polypeptides” to include neuritin polypeptides that comprise any number of substitutions, deletions or insertions. Therefore, fragments and peptides that differ significantly from the neuritin amino acid sequence meet the limitation of “neuritin polypeptide”. 

With the aid of a computer, one of ordinary skill in the art could identify all of the peptides with at least 80% homology to SEQ ID NOs: 2, 4 and 6. However, there is no teaching regarding which 20% of the amino acids can vary from SEQ ID NO: 2, 4 and 6 and still result in a polypeptide that is able to inhibit plasma cell differentiation. For example, SEQ ID NO: 2 is 142 amino acids in length and can have 28 amino acid substitutions or deletions and still meet the criteria of 80% sequence identity to neuritin polypeptide. If one considers that there are 20 natural amino acids and a great number of non-natural amino acids and the substitutions/deletions can occur at any position of the peptide, the number of peptides that meet the requirement of 80% sequence identity is quite large. 
If one considers that a neuritin polypeptide with any number of substitutions, insertions and deletions can also meet the limitation of a “neuritin polypeptide”, the number of polypeptide that meet the structural requirement of the claim is enormous. 
Therefore, disclosure of SEQ ID NO: 2, 4 and 6 are not representative of the genus.

Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of a neuritin polypeptide that leads to the claimed function of inhibiting plasma cell differentiation. 
The role of neuritin in the immune system and plasma cell differentiation is not well studied. Genecards (https://www.genecards.org/cgi-bin/carddisp.pl?gene=NRN1 accessed 11/6/21) discloses the role of neuritin in development of the nervous system and neurological structure associated with plasticity in adult. A search of the art did not uncover the structure/function correlation of neuritin and its role in plasma cell development/differentiation. Importantly, the instant specification does not suggest the physical basis for the claimed activity and therefore do not describe which substitutions, deletions or additions could be made while preserving function. The specification does not describe which residues are important for the claimed function of inhibiting plasma cell differentiation. Understanding the physical basis for the claimed activity is critical to determining which of the sequences that meet the structural requirements of the genus also meet the functional requirements of the genus.
The specification fails to provide description in the structure of the protein to make. For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless polypeptides that meet the structural requirements of the claims would also be able to specifically inhibit plasma cell differentiation.  This is an issue of written description. The specification does not make clear which polypeptides are in the genus and which are not because it does not describe the physical basis for the claimed activity. In other words, the specification does not describe which polypeptides to make.
In conclusion, for the reasons presented above, the skilled artisan would reasonably conclude that the inventors, at the time the application was filed had full possession of the neuritin polypeptides of SEQ ID NO: 2, 4 and 6. Therefore, only SEQ ID NO: 2, 4 and 6 satisfy the written description requirements of 35 U.S.C. 112, first paragraph. 
Prior art of Record

	The art is silent regarding administering neuritin for inhibition of plasma cell differentiation to a subject having an IgE mediated disorder, wherein the IgE mediated disorder is not an autoreactive B-cell disorder, wherein the neuritin polypeptide, to thereby inhibit PC differentiation in the subject. The closest prior art is Nedivi et al. (US20080227745). Nedivi et al. teach administration of soluble Cpg15 for treatment of a condition of excessive cell death. Nedivi et al. teach conditions of excessive cell death include multiple sclerosis and rheumatoid arthritis (claim 12 and [0097]). However, MS and rheumatoid arthritis are autoreactive B-cell disorders [0182] and are excluded from the instant claims. There was no art found that disclosed the function of neuritin in plasma cell development or differentiation and administration of subject with an IgE mediated disorder. 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654